EXHIBIT 10.1

DIRECTOR SERVICES AGREEMENT

THIS AGREEMENT is dated for reference December 6, 2005 (the "Effective Date").

BETWEEN:

BULLDOG TECHNOLOGIES INC., a body corporate with offices at 301 – 11120
Horseshoe Way, Richmond, British Columbia, Canada V7A 5H7

(the “Company”)

AND:

SCOTT H. SMITH, an individual with an address at 10421 Shelter Grove, Eden
Prairie, Minnesota, USA 55347

(the “Director”)

WHEREAS:

A.           The Director has been appointed as a director of the Company
effective November 30, 2005; and

B.           The Company wishes to grant to the Director stock options to
acquire shares of the Company's common stock.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each, the parties hereto agree as follows:

ARTICLE 1

DIRECTOR'S AGREEMENTS

1.1         Expense Statements. The Director may incur expenses in the name of
the Company as agreed in advance in writing by the Company, such expenses to
relate solely to the carrying out of the Director’s duties as a member of the
board of directors of the Company. The Director will immediately forward all
invoices for expenses incurred on behalf of and in the name of the Company and
the Company agrees to pay said invoices directly on a timely basis. Any expenses
of $250 or greater incurred by the Director in connection with the carrying out
of the Director’s

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

duties as a member of the board of directors of the Company must be pre-approved
by the Company in writing.

ARTICLE 2

COMPANY'S AGREEMENTS

2.1         Stock Options. As compensation for the carrying out of the
Director’s duties as a member of the board of directors of the Company pursuant
to this Agreement, the Company agrees to grant to the Director stock options
(the "Options") to acquire an aggregate of 100,000 shares of the Company’s
common stock, which Options shall vest as to 1/12 of the Options every month
commencing on the Effective Date. The Director agrees that he will have to
execute all necessary documents before the Company will issue the Options,
including a Subscription and Stock Option Agreement.

2.2         Director’s Acknowledgements. The Director acknowledges that the
Options and the shares of common stock underlying the Options will not be
registered under the United States Securities Act of 1933 (the “1933 Act”), or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or to
U.S. persons, except pursuant to an effective registration statement under the
1933 Act, pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and only in accordance with all
applicable securities laws.

ARTICLE 3

DURATION, TERMINATION AND DEFAULT

3.1         Duties Upon Termination. Upon termination of this Agreement, the
Director shall upon receipt of all sums due and owing, promptly deliver the
following in accordance with the directions of the Company:

 

(a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

 

(b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
the Director shall be entitled thereafter to inspect, examine and copy all of
the documents which it delivers in accordance with this provision at all
reasonable times upon three (3) days' notice to the Company.

ARTICLE 4

CONFIDENTIALITY AND NON-SOLICITATION

4.1         Maintenance of Confidential Information. The Director acknowledges
that in the course of his appointment hereunder the Director will, either
directly or indirectly, have access to and be entrusted with the Confidential
Information. For the purposes of this Agreement, “Confidential Information”
includes, without limitation, any and all Intellectual Property Rights (as
defined herein), trade secrets, inventions, innovations, techniques, processes,
formulas, drawings, designs, products, systems, creations, improvements,
documentation, data, specifications, technical reports, customer lists, supplier
lists, distributor lists, distribution channels and

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable, related to the business of the Company and not
previously known by the Director in connection with the business of Alpha Cargo
Technology, LLC. The Director acknowledges that the Confidential Information
constitutes a proprietary right, which the Company is entitled to protect.
Accordingly the Director covenants and agrees that during the term of this
Agreement and thereafter until such time as all the Confidential Information
becomes publicly known and made generally available through no action or
inaction of the Director, the Director will keep in strict confidence the
Confidential Information and shall not, without prior written consent of the
Company in each instance, disclose, use or otherwise disseminate the
Confidential Information, directly or indirectly, to any third party.

4.2         Exceptions. The general prohibition contained in Section 4.1 against
the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that:

 

(a)

is available to the public generally in the form disclosed;

 

(b)

becomes part of the public domain through no fault of the Director;

 

(c)

is already in the lawful possession of the Director at the time of receipt of
the Confidential Information; or

 

(d)

is compelled by applicable law to be disclosed, provided that the Director gives
the Company prompt written notice of such requirement prior to such disclosure
and provides assistance in obtaining an order protecting the Confidential
Information from public disclosure.

4.3         Intellectual Property Rights. The Director acknowledges the great
value of the Products (including any modifications thereto) and of the goodwill
associated therewith and agrees that all proprietary and intellectual property
rights, including all copyrights, registered and unregistered trade-marks, trade
secrets and patentable inventions, relating to the Products and the goodwill
pertaining thereto (collectively, the “Intellectual Property Rights”) belong to
the Company and further agrees that ownership of the Products and the
Intellectual Property Rights therein will be held in the name of the Company.
For the purposes of this Agreement, “Products” shall include the Bulldog Online
Security Systems, including, without limitation, the Yard BOSS, the Road BOSS
External, the Road BOSS External II, the Road BOSS Internal, the Road BOSS
Internal II, the Tanker BOSS, the BOSS Tracker AVL and security monitoring
application, the Mini BOSS System and the Zigbee RFID / sensor monitoring tags.
The Director acknowledges that any modifications to the Products are derivative
works of the Products and agrees that title to all Intellectual Property Rights
in any such derivative works will remain with the Company.

4.4

Use Of Intellectual Property. In connection with the Intellectual Property
Rights:

 

(a)

the Director will assist and co-operate with the Company to the extent requested
by the Company in the protection of the Intellectual Property Rights, including

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

the execution of any document to confirm the Company's title to and interest in
the Products;

 

(b)

the Director will take no steps either directly or indirectly to claim or
dispute ownership or the enforceability or validity of the Intellectual Property
Rights or the right of the Company to grant the rights herein;

 

(c)

the Director will not copy, adapt, alter, reverse engineer or disassemble by any
means the Products, except as approved in writing by the Company; and

 

(d)

nothing in this Agreement will be deemed in any way to constitute any transfer
or assignment by the Company of the Intellectual Property Rights to the Director
or give the Director any right, title or interest in or to the Intellectual
Property Rights.

4.5         Non-Solicitation. The Director covenants and agrees with the Company
that during the term hereof and for a period of twelve (12) months thereafter,
the Director will not initiate contact with any employee of the Company for the
purpose of offering him or her employment with any person other than the
Company.

4.6         Remedies. The parties to this Agreement recognize that any violation
or threatened violation by the Director of any of the provisions contained in
this Article 4 will result in immediate and irreparable damage to the Company
and that the Company could not adequately be compensated for such damage by
monetary award alone. Accordingly, the Director agrees that in the event of any
such violation or threatened violation, the Company shall, in addition to any
other remedies available to the Company at law or in equity, be entitled as a
matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

4.7         Reasonable Restrictions. The Director agrees that all restrictions
in this Article 4 are reasonable and valid.

ARTICLE 5

INFORMATION PROVIDED BY DIRECTOR

5.1         Information Provided. The Director represents and warrants as to any
information in any form which the Director may provide to the Company that (i)
the Director has the lawful right to provide such information to the Company
without breach of any law, regulation, contract obligation or duty of employment
and that the Company may receive and use such information without incurring any
liability or obligation to any other person or entity, and (ii) that any
information provided to the Company which may have been obtained directly by the
Director or from any other person or entity was obtained without violation of
any law, regulation, contract obligation, proprietary right or duty of
employment. The Director shall indemnify, defend and hold harmless the Company
(including its employees, officers and directors) from any damages and claims
arising out of or related to any breach by the Director of such representations
and warranties.

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

ARTICLE 6

MISCELLANEOUS

6.1         Notices. All notices required or allowed to be given under this
Agreement shall be made either personally by delivery to or by facsimile
transmission to the address as hereinafter set forth or to such other address as
may be designated from time to time by such party in writing:

 

(a)

in the case of the Company, to:

Bulldog Technologies Inc.

301 – 11120 Horseshoe Way

Richmond, British Columbia

Canada V7A 5H7

 

 

Attention:

President

 

 

Facsimile:

604.271.8654

 

(b)

and in the case of the Director, to the Director’s last residence address known
to the Company.

6.2         Change of Address. Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.

6.3         Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of the Director by the Company are null and void.
The parties hereto agree that they have expressed herein their entire
understanding and agreement concerning the subject matter of this Agreement and
it is expressly agreed that no implied covenant, condition, term or reservation
or prior representation or warranty shall be read into this Agreement relating
to or concerning the subject matter hereof or any matter or operation provided
for herein.

6.4         Further Assurances. Each party hereto will promptly and duly execute
and deliver to the other party such further documents and assurances and take
such further action as such other party may from time to time reasonably request
in order to more effectively carry out the intent and purpose of this Agreement
and to establish and protect the rights and remedies created or intended to be
created hereby.

6.5         Indemnity and Insurance. The Company shall indemnify, defend and
hold harmless the Director from any damages and claims arising out of or related
to the performance of the Directors duties and obligations under this Director
Services Agreement, provided that the Director has acted honestly and in good
faith with a view to the best interests of the Company, has not been negligent
and, in the case of a criminal or administrative proceeding that is enforced by
a monetary penalty, the Director has reasonable grounds for believing that their
conduct was lawful. The Company shall use reasonable efforts to keep and
maintain at all times directors and officers liability insurance with limits of
at least U.S.$5,000,000, which insurance will include coverage for the Director.

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

6.6         Waiver. No provision hereof shall be deemed waived and no breach
excused, unless such waiver or consent excusing the breach is made in writing
and signed by the party to be charged with such waiver or consent. A waiver by a
party of any provision of this Agreement shall not be construed as a waiver of a
further breach of the same provision.

6.7         Amendments in Writing. No amendment, modification or rescission of
this Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

6.8         Assignment. Except as herein expressly provided, the respective
rights and obligations of the Director and the Company under this Agreement
shall not be assignable by either party without the written consent of the other
party and shall, subject to the foregoing, enure to the benefit of and be
binding upon the Director and the Company and their permitted successors or
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

6.9         Severability. In the event that any provision contained in this
Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent jurisdiction, such provision shall be deemed
not to affect or impair the validity or enforceability of any other provision of
this Agreement, which shall continue to have full force and effect.

6.10       Headings. The headings in this Agreement are inserted for convenience
of reference only and shall not affect the construction or interpretation of
this Agreement.

6.11       Number and Gender. Wherever the singular or masculine or neuter is
used in this Agreement, the same shall be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.

6.12

Time. Time shall be of the essence of this Agreement.

6.13       Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein, and each of the parties hereto expressly
attorns to the jurisdiction of the courts of the Province of British Columbia.

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

6.14

Enurement. This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Director and the personal legal
representatives of the Director.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

BULLDOG TECHNOLOGIES INC.

 

Per:

/s/ John Cockburn

 

 

Authorized Signatory

 

Name:

John Cockburn

 

Title:

President and Chief Executive Officer

 

EXECUTED by SCOTT H. SMITH in the presence of:

/s/ Suzanne Mary Muir
Signature
Suzanne Mary Muir
Print Name
11455 Viking Drive
Address
Eden Prairie, MN 55344

Personal Banker
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Scott Smith
SCOTT H. SMITH

 

 

 



 

 

 